DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 54-81 are currently pending. 
Priority
Acknowledgement is made of the continuation of Application 16277443, filed 02/15/2019, now U.S. Patent 10,815,249. Application 16277443 claims priority to U.S. Provisional Application 62710416 filed 02/16/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2020, 12/08/2020, 01/26/2021, 07/06/2021 and 08/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 77 is objected to because of the following informalities:  The phrase “bipolar disorder” is duplicated in claim 77. This situation is duplicated with the phrase “psychosis” and “depressive disorder”.  Appropriate correction is required. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (WO2011/069063 published 06/09/2011).

    PNG
    media_image1.png
    338
    1022
    media_image1.png
    Greyscale

Shao teaches the preparation of compound 89, (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine (page 143).  
 
    PNG
    media_image2.png
    605
    1004
    media_image2.png
    Greyscale

Shao teaches that compound 89 is prepared by method B, which corresponds to the following synthetic strategy of reacting 2-(thiophen-3-yl)ethan-1-ol with the disclosed amino acetal (in the present case N-methylaminoacetaldehyde dimethylacetal) and triflic acid to provide corresponding triflate salt of (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine. Said triflate salt was reacted with base (potassium carbonate) to yield the parent (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine (page 69, [00238]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Shao (WO2011/069063 published 06/09/2011). 
As discussed above, Shao teaches the method of preparing compound 89, (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine by reacting 2-(thiophen-3-yl)ethan-1-ol with the disclosed amino acetal (in the present case N-methylaminoacetaldehyde dimethylacetal) and triflic acid to provide corresponding triflate salt of (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine. Said triflate salt was reacted with base (potassium carbonate) to yield the parent (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine (Scheme B, page 69, [00238], page 151).   
 
    PNG
    media_image3.png
    345
    583
    media_image3.png
    Greyscale

 Shao also teaches that enantiomers of each compound can be prepared from a variety of synthetic procedures. One such procedure embraced by Shao is documented in Scheme 9, wherein chiral resolution of a stereomeric mixture. In the instant case, a salt of the parent compound is formed with a suitable chiral counterion ([0157], [[0167]). Deprotonation of the chiral acid adduct successfully affords the desired enantiomer in the free base form (page 126). Shao teaches that mandelic acid (both D and L forms) is one of 21 suitable chiral acids to generate the salt of the parent compound ([0159]). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to prepare the (S)-(4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine, via chiral resolution of the parent (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine with the chiral counterion (D) mandelic acid, followed by deprotonation of said chiral acid adduct to yield the desired enantiomer in view of the teachings of Shao.
 MPEP 2143 provides rationale for a conclusion of obviousness including (E): Obvious to try-Choosing from a finite number of identified predictable solutions with a reasonable expectation of success;
In the instant case, Shao teaches that enantiomers of (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine can be prepared by chiral resolution of the racemic mixture by forming a salt of the parent compound with a suitable chiral counterion. Coupled with the knowledge that D-mandelic acid is one of 21 suitable chiral acidic counterions to employed to generate salt species of the parent compound ([0157], [0159] and [0167]), said skilled artisan would have found it prima facie obvious to select D-mandelic acid from one of 21 chiral acids taught by Shao for chiral resolution of (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine, arriving at the claimed (S)- (4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine (R)-mandelate with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 29, 39-42 of U.S. Patent No. 10,815,249. both claims 54-74 and claims 1-11, 29, 39-42 of U.S. Patent No. 10,815,249 are directed to pharmaceutical compositions comprising crystalline (S)-(4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine hydrochloride characterized by a powder x-ray diffraction pattern comprising peaks, in terms of 2-theta, at 9.640.2°, 14.94+0.2°, 20.5+0.2°, and 25.1+0.2°. Regarding claims 75-79, the referenced U.S. patent and the instant U.S. application are claiming a common subject matter, the use of a pharmaceutical composition comprising crystalline (S)-(4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine hydrochloride characterized by a powder x-ray diffraction pattern comprising peaks, in terms of 2-theta, at 9.640.2°, 14.94+0.2°, 20.5+0.2°, and 25.1+0.2° for the treatment of a neurological disorder. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  
The court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12). Specifically, col. 3 lines 45-65 and col. 76 teach that the crystalline (S)-(4,5-dihydro-7H-thieno[2,3-c]pyran-7-yl)-N-methylmethanamine hydrochloride compositions are efficacious for the treatment of the disclosed neurological disorders embraced in claims 75-78, while col. 51 lines 1-10 of 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628